10-03764-smb         Doc 83    Filed 03/25/20 Entered 03/25/20 11:27:36           Main Document
                                            Pg 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                            :
 In re:                                                     :      Chapter 15
                                                            :      Case No. 10-13164 (SMB)
 FAIRFIELD SENTRY LIMITED, et al.,                          :      Jointly Administered
                                                            :
 Debtors in Foreign Proceedings.                            :
                                                            :
                                                            :
 FAIRFIELD SENTRY LIMITED (IN LIQUIDATION),                 :
 et al.,                                                    :      Adv. Pro. No. 10-03496 (SMB)
                                                            :
                          Plaintiffs,                       :      Administratively Consolidated
                                                            :
                -against-                                   :
                                                            :
 THEODOOR GGC AMSTERDAM, et al.,                            :
                                                            :
                          Defendants.                       :
                                                            :
                                                            :
 This statement applies to the Adversary Proceedings listed :
 on Exhibit A.                                              :
                                                            :

                    AMENDED CORPORATE OWNERSHIP STATEMENT

          Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and Local Bankruptcy Rule

7007.1-1, Defendant Banque Pictet & Cie SA (sued as Pictet & Cie), by and through its

undersigned counsel, hereby discloses the following:

          Pictet & Cie Group SCA is the parent company of Banque Pictet & Cie SA. No publicly

held corporation owns 10% or more of Banque Pictet & Cie SA’s stock.

          Defendant submits this disclosure statement without prejudice to or waiver of any rights

or defenses that it may have, including, without limitation, defenses based upon lack of personal

jurisdiction or improper service of process.
10-03764-smb   Doc 83   Filed 03/25/20 Entered 03/25/20 11:27:36       Main Document
                                     Pg 2 of 3


Dated: New York, New York
       March 25, 2020
                                     Respectfully submitted,

                                     WACHTELL, LIPTON, ROSEN & KATZ

                                     /s/ Emil A. Kleinhaus
                                     Emil A. Kleinhaus
                                     51 West 52nd St.
                                     New York, New York 10019
                                     Telephone: (212) 403-1000
                                     Facsimile: (212) 403-2000
                                     eakleinhaus@wlrk.com

                                     Attorneys for Banque Pictet & Cie SA (sued as
                                     Pictet & Cie)




                                       -2-
10-03764-smb        Doc 83    Filed 03/25/20 Entered 03/25/20 11:27:36            Main Document
                                           Pg 3 of 3



                                            EXHIBIT A

This statement applies to the following adversary proceedings:

        Adv. Pro.                      Case Name                              Defendant Name
          No.

  1.   10-03635      Fairfield Sentry Ltd. (In Liquidation), et al. v.   Banque Pictet & Cie SA
                     ABN AMRO Schweiz AG, et al.
  2.   10-03636      Fairfield Sentry Ltd. (In Liquidation), et al. v.   Banque Pictet & Cie SA
                     ABN AMRO Schweiz AG, et al.
  3.   10-03764      Fairfield Sigma Ltd. (In Liquidation), et al. v.    Banque Pictet & Cie SA
                     Pictet & Cie
